DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2016/0257167).
Clark is directed to a tire including an innerliner formed with a first carbon black having an iodine absorption between 60g/kg and 200 g/kg and a second carbon black having an iodine absorption between 8 g/kg and 60 g/kg (Paragraphs 24 and 28).  The first carbon black corresponds with carbon black B of the claimed invention and the second carbon black corresponds with carbon black A of the claimed invention.  This is based on the exemplary carbon black materials detailed in Paragraphs 25 and 29 (N100,N200, and N300 series have high surface areas as required by the claims and N500,N600, and N700 series have low surface areas as required by the claims).         
Clark further states that said second carbon black is included at greater than 75% by weight (in relation to the overall carbon black content) (Paragraph 43).  This weight amount corresponds with a ratio of at least 3 and essentially mimics the claimed range between 2.7 and 10.   
Clark also describes the inclusion of a curative that may include a multitude of rubber curing agents, such as sulfur based compounds (Paragraph 22).  One of ordinary skill in the art at the time of the invention would have recognized such language as including well known and conventional curing agents and accelerators (consistent with the conventional makeup of tire rubber compositions).  It is emphasized that accelerators are commonly included in essentially every tire rubber composition to promote curing rates (reaction times).  One of ordinary skill in the art at the time of the invention would have found it obvious to include an accelerator in the rubber composition of Clark as it is consistent with the manner in which such compositions are cured or vulcanized.
Lastly, the language “side reinforcing rubber composition for runflat tires” simply requires a rubber composition since the intended use of a given rubber composition fails to further define the structure of said composition.  In essence, any rubber composition can be viewed as “a side reinforcing rubber composition for runflat tires” (has the capability of being used in a runflat tire).
Regarding claim 2, essentially all of the N500 series, N600 series, and N700 series carbon blacks have a surface area in accordance to the claims and a large number of N100 series and N200 series carbon blacks have a surface area in accordance to the claims.
With respect to claims 3 and 9, the rubber composition of Clark includes 2-50 phr of said first carbon black and 5-60 phr of said second carbon black (Paragraphs 39 and 40).
As to claims 4, 10, and 14, the claimed ingredients and ratios are extremely well known and conventional in tire rubber compositions.
With respect to claims 5, 7, 11, 13, 15, 17, 18, and 20, the rubber compositions of Clark encompass the claimed range of 50% modulus values.  In particular, Clark teaches the use of synthetic polymers such as synthetic natural rubber or polybutadiene as the sole rubber component (Paragraph 21).  Clark further teaches the use of large loadings for the low surface area carbon black, as compared to the high surface area carbon black (Paragraph 43).  The combination of these features is directly analogous to those used in Applicant’s inventive examples, it being noted that Applicant’s non-inventive examples similarly demonstrate a 50% modulus in accordance to the claimed invention.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to form a rubber composition of Clark in accordance to the claimed invention.  Lastly, it is noted innerliners are commonly formed with a wide variety of modulus values, including those required by the claimed invention, as a function of the innerliner size and the intended use of the tire.       
Regarding claim 8, the innerliner composition of Clark has applicability in all tire constructions, including runflat tires.  Additionally, the claims as currently drafted fail to require the presence of a runflat insert formed with a specific rubber composition (simply a runflat tire using a specific rubber).



Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 6, 2022